ORIGINAL PROCEEDING ON CERTIO-RARI MEMORANDUM OPINION FEDERICI, Justice. The writ in this case was granted on the same basis as the writ in the case of Padilla v. State, 90 N.M. 664, 568 P.2d 190 (1977). In view of our holding in Padilla v. State supra, we affirm the decision of the Court of Appeals. IT IS SO ORDERED. McMANUS, C. J., and SOSA, EASLEY and PAYNE, JJ., concur. ORIGINAL PROCEEDING ON CERTIORARI This matter coming on for consideration by the Court upon motion for Rehearing, and the Court having considered said motion and brief in support and being sufficiently advised in the premises; NOW, THEREFORE, IT IS ORDERED that Motion of Petitioner for a rehearing be and the same is hereby denied.